In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1016 
RESTORATION RISK RETENTION GROUP, 
INC., 
                                                 Plaintiff‐Appellant, 

                                 v. 

LAURA GUTIERREZ, Secretary,  
Wisconsin Department of Safety and 
Professional Services, et al., 
                                              Defendants‐Appellees. 
                     ____________________ 

        Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
       No. 3:16‐cv‐00296‐jdp — James D. Peterson, Chief Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 14, 2017 — DECIDED JANUARY 12, 2018 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  RIPPLE  and  HAMILTON, 
Circuit Judges. 
    RIPPLE,  Circuit  Judge.  Restoration  Risk  Retention  Group, 
Inc.  (“Restoration  Risk”)  brought  this  action  seeking 
injunctive and declaratory relief against the Secretary of the 
Wisconsin  Department  of  Safety  and  Professional  Services 
2                                                       No. 17‐1016 

(“WDSPS”),  and  the  Trades  Credentialing  Unit  (“TCU”)  of 
the  WDSPS.  Restoration  Risk  claims  that  TCU’s  new 
interpretation  of  a  Wisconsin  statute  is  incorrect  or,  in  the 
alternative, that the Liability Risk Retention Act (“LRRA”), 15 
U.S.C.  §§  3901–3906,  preempts  the  statute  as  interpreted  by 
TCU. 
   The district court denied Restoration Risk’s motions for a 
preliminary injunction and for partial summary judgment. It 
granted the defendants’  motion  for partial judgment  on  the 
pleadings. In doing so, the district court agreed with TCU’s 
new interpretation of the Wisconsin statute, which effectively 
barred Restoration Risk from operating in Wisconsin. It also 
concluded  that  TCU’s  interpretation  was  not  preempted  by 
the LRRA.  
   After  the  parties  stipulated  to  a  voluntary  dismissal 
without  prejudice  of  all  remaining  claims,  the  district  court 
entered  a  final  judgment  in  favor  of  the  defendants. 
Restoration Risk timely filed this appeal.  
    For  the  reasons  set  forth  in  this  opinion,  we  vacate  the 
district  court’s  judgment  and  remand  the  case  so  that  the 
district  court  can  determine  whether  intervening 
amendments  to  the  Wisconsin  statute  render  this  litigation 
moot.  
      
No. 17‐1016                                                                       3

                                                    I 
                                      BACKGROUND 
                                                    A. 
    We begin our analysis with a description of risk retention 
groups (“RRGs”) and of the federal statutory scheme at issue 
in this case.  
     A risk retention group is a form of insurance company; the 
hallmark of such an entity is that it insures only its owners, 
sometimes referred to as shareholders or members. See All. of 
Nonprofits for Ins., Risk Retention Grp. v. Kipper, 712 F.3d 1316, 
1319  n.1  (9th  Cir.  2013).1  Risk  retention  groups  grew  in 
popularity  because,  with  the  increase  in  product  liability 
litigation,  some  manufacturers  struggled  to  find  affordable 
product liability insurance. Ophthalmic Mut. Ins. Co. v. Musser, 
143  F.3d  1062,  1064  (7th  Cir.  1998).  Indeed,  some 
manufacturers  had  to  choose  between  “unpalatable” 
                                                 
1  Specifically,  a  risk  retention  group  (“RRG”)  “is  a  group  of  similar 
businesses with similar risk exposures, such as educational institutions or 
building  contractors,  which  create  their  own  insurance  company  to 
self‐insure their risks on a group basis.” U.S. Gov’t Accountability Office, 
GAO‐05‐536, Risk Retention Groups: Common Regulatory Standards and 
Greater Member Protections Are Needed 1 (2005). A risk retention group 
provides its shareholder‐insureds with commercial liability insurance, as 
opposed  to  commercial  property  insurance.  See  id.  at  8  n.8;  see  also  15 
U.S.C.  § 3901(a)(2)  (defining  “liability”).  Risk  retention  groups  can  offer 
liability  insurance  at  reduced  rates  because  their  shareholder‐insureds 
have  the  ability  to  set  their  own  rates  “more  closely  tied  to  their  own 
claims  experience.”  U.S.  Gov’t  Accountability  Office,  GAO‐05‐536,  at  8. 
Additionally,  risk  retention  groups  are  thought  to  encourage 
shareholder‐insureds  to  practice  strong  risk‐management  policies, 
because in the event that a risk retention group is unable to pay claims, its 
shareholder‐insureds have their own business assets at stake. Id.  
4                                                       No. 17‐1016 

insurance  options  (such  as  premiums  that  amounted  to  “as 
much  as  six  percent  of  gross  sales”  or  rates  that  rose 
“twenty‐five  fold  in  a  single  year”)  or  shutting  their  doors. 
Home Warranty Corp. v. Caldwell, 777 F.2d 1455, 1463 (11th Cir. 
1985).  
    To address this situation, Congress enacted the Products 
Liability  Risk  Retention  Act  (“PLRRA”)  to  encourage  and 
permit  “manufacturers  to  pool  their  resources  into  risk 
retention groups to provide those members of the group with 
insurance  coverage.”  Musser,  143  F.3d  at  1064.  Because 
insurance  regulation  traditionally  is  left  to  the  states,  the 
PLRRA  explicitly  preempted  state  laws  that  inhibited  the 
formation of risk retention groups. Congress later expanded 
the  PLRRA  by  enacting  the  Liability  Risk  Retention  Act 
(“LRRA”).  
   Under this statutory scheme, Congress sought to protect 
the  establishment  of  risk  retention  groups,  to  subject  them 
primarily  to  the  regulatory  requirements  of  their  state  of 
incorporation, and to limit the ability of other states to impose 
other unnecessarily burdensome regulations upon them. See 
generally Wadsworth v. Allied Prof’ls Ins. Co., 748 F.3d 100, 103 
(2d  Cir.  2014).  Congress  sought  to  achieve  these  goals  by 
taking the following steps. 
    First, the statute preempts “any State law, rule, regulation, 
or order to the extent that such law, rule, regulation or order 
would … make unlawful, or regulate, directly or indirectly, 
the operation of a risk retention group.” 15 U.S.C. § 3902(a). 
We refer to this clause as the “preemption clause.” 
   Second, having exempted, in a general way, risk retention 
groups  from  state  regulation,  the  statute  then  restores  state 
No. 17‐1016                                                         5

regulation in a manner calibrated to ensure the effectiveness 
of  these  groups.  The  statute  provides  that  a  risk  retention 
group’s  domiciliary,  or  chartering,  state  is  the  only  state 
allowed to regulate its formation and operation. Musser, 143 
F.3d at 1064. The risk retention group must be “subject to that 
state’s  insurance  regulatory  laws,  including  adequate  rules 
and regulations allowing for complete financial examination 
of all books and records, including but not limited to proof of 
solvency.”  Id.  At  that  point,  the  risk  retention  group  may 
operate in any state. Id.  
     Third,  the  statute  recognized  that  other  states  had 
important, but limited, interests in imposing some regulation 
on risk retention groups operating within their borders. The 
statute accomplishes this goal by reserving certain regulatory 
powers  for  nonchartering  states  by  “saving”  them  from  the 
general  preemption  clause  and  giving  nonchartering  states 
concurrent authority  with chartering states for certain areas 
of  regulation.  See  15  U.S.C.  §  3905.  Relevant  to  Restoration 
Risk’s  claims,  the  LRRA  saves  from  preemption 
nonchartering  state  laws  that  require  risk  retention  groups 
“to … demonstrate[e] financial responsibility where the State 
has required a demonstration of financial responsibility as a 
condition  for  obtaining  a  license  or  permit  to  undertake 
specified activities.” 15 U.S.C. § 3905(d). We refer to this as the 
“financial responsibility savings clause.”  
   To  complicate  matters,  however,  the  seemingly  finely 
tuned  allocation  of  authority  is  subject  to  an 
antidiscrimination  clause  that  prohibits  states  from 
“otherwise[] discriminat[ing] against a risk retention group or 
any  of  its  members,”  but  does  not  exempt  risk  retention 
groups  from  any  laws  that  are  generally  applicable  to 
6                                                                No. 17‐1016 

individuals or corporations. 15 U.S.C. § 3902(a)(4). We refer to 
this as the “antidiscrimination clause.”  
      
                                                    B. 
    Restoration  Risk  is  a  risk  retention  group  chartered  in 
Vermont.  Its  shareholder‐insureds  are  businesses  that  clean 
and restore buildings after disasters such as floods and fires. 
In Wisconsin, these businesses are categorized and regulated 
as  “dwelling  contractors.”  At  the  time  this  suit  was  filed, 
Wisconsin required dwelling contractors to obtain an annual 
certificate of financial responsibility from TCU, a requirement 
they  can  satisfy  with  proof  of  a  “policy  of  general  liability 
insurance issued by an insurer authorized to do business in 
[Wisconsin].”  Wis.  Stat.  Ann.  §  101.654(2)(a)  (West  2010).2 
Since 2006, dwelling contractors in Wisconsin could meet this 
state requirement by securing general liability insurance from 
Restoration  Risk,  which  was  registered  with  the  Wisconsin 
Office  of  the  Commissioner  of  Insurance  (“OCI”).  This 
arrangement  worked  because  TCU  interpreted  “insurer 
authorized  to  do  business  in  [Wisconsin]”  to  include  risk 
retention groups that registered with OCI in Wisconsin and 
that qualified for federal regulation under the LRRA.3  
                                                 
2  Wisconsin  Statutes  section  101.654  is  titled  “Contractor  certification; 
education” and is in a subchapter of the Wisconsin Code titled “Family 
Dwelling Code.” It does not use or define the term “dwelling contractor,” 
but the parties are in agreement that the term is commonly used to refer 
to contractors certified under section 101.654. We have chosen to use the 
term in this opinion in accordance with the parties’ practice.  
3 Apparently, OCI employed this interpretation until at least May 20, 2015, 
even though TCU already had notified Restoration Risk that it was not in 
No. 17‐1016                                                                           7

   On April 30, 2015, TCU notified one of Restoration Risk’s 
shareholder‐insureds  that  its  application  for  dwelling 
contractor  status  had  been  denied  because  Restoration  Risk 
had “not been authorized to do business in Wisconsin by the 
Office  of  Insurance  Commissioner.”4  TCU  had  changed  its 
position  and  now  maintained  that  an  insurer  is  not 
“authorized  to  do  business  in  [Wisconsin]”  under  the 
meaning of section 101.654(2)(a) unless it has a Certificate of 
Authority  from  OCI.5  Consequently,  none  of  Restoration 
Risk’s  Wisconsin  shareholder‐insureds  could  rely  on 
Restoration  Risk  to  satisfy  the  state  liability  insurance 
requirements  under  section  101.654(2)(a).  Restoration  Risk 
contends  that  requiring  its  shareholder‐insureds  to  obtain  a 

                                                 
compliance  with  the  statute.  The  record  contains  an  email  from  Dan 
Schroeder, a Financial Examiner from OCI, assuring Restoration Risk that 
it was authorized to provide insurance in Wisconsin:  
                 Restoration RRG is under jurisdiction of the federal 
            Liability Risk Retention Act of 1986 (LRRA), which means 
            that the state of Wisconsin does not have the authority to 
            regulate them. These companies operate under a different 
            set  of  standards  than  a  typical  Wisconsin‐licensed 
            insurer. However, the company did submit all required 
            materials to be acknowledged by our state and, under the 
            LRRA,  this  gives  them  authority  to  write  business  in 
            Wisconsin. 
R.3‐3. 
4 R.3‐2. 
5  R.33  at  4.  As  the  district  court  noted,  the  parties  were  not  clear  about 
what  it  means  to  have  a  Certificate  of  Authority  from  OCI.  The  district 
court inferred “that it would require an insurer to submit, at least in part, 
to Wisconsin’s insurance regulations.” Id. 
8                                                                   No. 17‐1016 

Certificate  of  Authority  is  an  impermissible  and 
discriminatory regulation that is preempted by the LRRA. See 
15  U.S.C.  § 3902(a)(1).  In  response,  Wisconsin  contends  that 
the  Certificate  of  Authority  requirement  is  a  financial 
responsibility  requirement  that  comes  within  the  LRRA’s 
financial  responsibility  savings  clause  and  therefore  is  not 
preempted. See 15 U.S.C. § 3905(d). 
      
                                                    C. 
     Restoration Risk brought this action on May 6, 2016, and 
moved for a preliminary injunction.6 The defendants moved 
for partial judgment on the pleadings, and Restoration Risk 
then  moved  for  partial  summary  judgment  on  August  12, 
2016. The district court, in the order before us today, resolved 
all three of the motions. The district court first held that TCU’s 
new  interpretation  of  section  101.654(2)(a)  is  correct  and 
requires dwelling contractors in Wisconsin to be insured by 
an  entity  with  a  Certificate  of  Authority  from  OCI.  Second, 
the  district  court  rejected  Restoration  Risk’s  claim  that  the 
                                                 
6  Specifically,  Restoration  Risk  brought  claims  for  declaratory  and 
injunctive  relief.  It  alleged  that  TCU’s  interpretation  of 
section 101.654(2)(a)  was  preempted  by  the  LRRA  and  violated 
Restoration Risk’s Fourteenth  Amendment  equal  protection,  procedural 
due process, and substantive due process rights. Its equal protection claim 
was  based  on  a  claim  that  section 101.654  discriminates  against 
out‐of‐state  risk  retention  groups  as  a  class.  Its  procedural  due  process 
claim was based on what Restoration Risk called “TCU’s arbitrary denial” 
of  the  certification  it  needed  to  operate  in  Wisconsin.  R.1  at  17,  ¶ 67. 
Finally,  Restoration  Risk  claimed  that  section 101.654  violates  a  liberty 
interest  in  providing  insurance  coverage  without  a  “legitimate  state 
interest.” Id. ¶¶ 69, 71. 
No. 17‐1016                                                                      9

LRRA preempted the state statute. Notably, the court’s order 
did  not  dispose  of  any  of  Restoration  Risk’s  constitutional 
claims.  At  the  district  court’s  recommendation,  the  parties 
stipulated to the dismissal of those claims without prejudice.7  
    After  the  district  court  decision,  Wisconsin  amended 
section 101.654  to  give  dwelling  contractors  the  option  of 
obtaining insurance either, as was required previously, from 
an insurer authorized to do business in Wisconsin, or from an 
“insurer that is eligible to provide insurance as a surplus lines 
insurer in one or more states.” 2017 Wis. Act 16 §§ 1f, 1g. The 
defendants invited our attention to this amendment through 
a  Rule  28(j)  letter.  They  suggest  that  the  amendment  might 
have  mooted  the  issues  in  this  appeal,  but  that  TCU  needs 
more information from Restoration Risk in order to ascertain 
whether Restoration Risk qualifies under the new language.8 
Restoration Risk declined to provide the defendants with that 
information;  it  disagrees  that  the  amendment  moots  the 
issues on appeal.9  
       
       
       
       
       

                                                 
7  In  its  order,  the  district  court  recommended  only  that  “the  parties  … 
stipulate to dismissal of the constitutional claims.” R.33 at 13. The parties’ 
stipulation was that the claims be dismissed without prejudice. R.34. 
8 App. R.30 at 1–2.  
9 App. R.31.  
10                                                        No. 17‐1016 

                                                    II 
                                        DISCUSSION 
                                                    A. 
    Before we turn to the specifics of this case, we must pause 
to examine the subject matter jurisdiction of the district court 
as well as our own jurisdiction. We review a district court’s 
determination that it had subject matter jurisdiction de novo. 
Yassan v. J.P. Morgan Chase & Co., 708 F.3d 963, 967 (7th Cir. 
2013). We have an independent obligation to ensure that both 
the  district  court  and  this  court  have  subject  matter 
jurisdiction  even  when  neither  the  parties  nor  the  district 
court raised the issue. Id. at 967–68. 
       
                                                    1. 
    We turn first to the jurisdiction of the district court. The 
district court correctly determined that it had subject matter 
jurisdiction  “because  the  case  raises  questions  of  federal 
law.”10 The district court’s jurisdiction here can be premised 
on the statute conferring basic federal question jurisdiction on 
the district courts, 28 U.S.C. § 1331. Several avenues lead us to 
this conclusion. 
       
                                                    a. 
   First,  Restoration  Risk’s  complaint  seeks  injunctive  and 
declaratory relief from having to comply with the insurance 
regulations  of  Wisconsin  on  the  ground  that  the  federal 

                                                 
10 R.33 at 4.  
No. 17‐1016                                                          11

statutory  scheme  has  preempted  those  regulations.  It  is 
well‐established  that  a  party  cannot  proceed  on  federal 
question  jurisdiction  by  simply  anticipating  an  affirmative 
defense of preemption. See Rice v. Panchal, 65 F.3d 637, 639 (7th 
Cir.  1995).  But  it  is  clear  that  Restoration  Risk  is  doing 
something much different. Rather than attempting to assert a 
federal  preemption  defense,  it  is  simply  asserting  a  federal 
right to operate within Wisconsin free from the restrictions of 
state regulation, a right that it asserts is grounded in federal 
law. It seeks an order from the district court requiring state 
officials  to  permit  it  to  operate  unimpeded  from  state 
regulation  specifically  forbidden  by  the  federal  regulatory 
scheme.  Such  a  claim  is  premised  on  a  federal  right  and  is 
fully cognizable in the district court. Shaw v. Delta Air Lines, 
Inc.,  463  U.S.  85,  96  n.14  (1983).  “[A]s  we  have  long 
recognized,  if  an  individual  claims  federal  law  immunizes 
him  from  state  regulation,  the  [federal]  court  may  issue  an 
injunction  upon  finding  the  state  regulatory  actions 
preempted.” Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct. 
1378, 1384 (2015). The district court’s authority in this respect 
is  based  not  on  some  implied  right  of  action  read  into  the 
Supremacy Clause, but on Restoration Risk’s “ability to sue to 
enjoin unconstitutional actions by state and federal officers.” 
Id.  This  authority  “is  the  creation  of  courts  of  equity  and 
reflects  a  long  history  of  judicial  review  of  illegal  executive 
action, tracing back to England.” Id.  
   The authority of the federal courts to grant such relief, of 
course, can be limited by Congress. Indeed, in Armstrong, the 
Supreme  Court  confirmed  the  general  power  of  a  court  of 
equity  to  act  in  such  circumstances  and  concluded  that 
equitable jurisdiction to entertain such an action is “subject to 
express  and  implied  statutory  limitations.”  Id.  at  1385. 
12                                                        No. 17‐1016 

Specifically,  it  determined  that,  in  enacting  the  Medicaid 
statute,  Congress  implicitly  foreclosed  a  court’s  use  of  its 
equity powers to enforce a state’s compliance with Medicaid’s 
requirements. Id. 
    Here,  in  contrast  to  the  Medicaid  statute,  the  federal 
statutory  scheme  does  not  contain,  expressly  or  implicitly, 
any intent by Congress to limit the traditional equity powers 
of  the  federal  courts  to  enjoin  state  interference  with  the 
operation  of  federal  law.  Therefore,  the  impediment  that 
caused  the  Court  to  find  a  lack  of  federal  jurisdiction  in 
Armstrong  is  not  present  here.  Rather,  we  simply  have  a 
complaint  asserting  that  the  defendant  state  officials  have 
impeded the right of Restoration Risk to conduct its business 
under  the  federal  regulatory  scheme,  which  substantially 
limits state regulatory authority in all but the chartering state. 
Restoration  Risk  seeks  relief  from  this  state  impediment  by 
the  issuance  of  an  injunction.  It  is  well‐established  that  the 
district court had subject matter jurisdiction to issue such an 
order  if  it  determined  that  the  substantive  merits  of  the 
dispute warranted such relief. See Shaw, 463 U.S. at 96 n.14. 
       
                                                    b. 
    The federal question jurisdiction of the district court can 
be premised as well on a wholly independent ground. In its 
operative complaint, Restoration Risk also set forth under 42 
U.S.C. § 1983 substantive and procedural due process claims 
and an equal protection claim.11 The parties later stipulated to 
the dismissal of these claims. Despite their later dismissal, the 

                                                 
11 R.1 at 15–18.  
No. 17‐1016                                                        13

constitutional  claims  can  still  be  a  premise  for  federal 
question  jurisdiction  unless  one  of  two  circumstances  is 
present:  the  federal  claims  were  frivolous  at  the  time  they 
were filed and therefore did not engage the jurisdiction of the 
district court, or the claims were “immaterial and made solely 
for  the  purpose  of  obtaining  jurisdiction.”  Bell  v.  Hood,  327 
U.S. 678, 682–83 (1946); see also Steel Co. v. Citizens for a Better 
Env’t, 523 U.S. 83, 89 (1998). 
    The first of these circumstances is present only when the 
federal  claim  is  “‘wholly,’  ‘obviously,’  or  ‘plainly’ 
insubstantial  or  frivolous  …  ‘absolutely  devoid  of  merit’  or 
‘no longer open to discussion.’” Ricketts v. Midwest Nat’l Bank, 
874 F.2d 1177, 1182 (7th Cir. 1989) (quoting Hagans v. Lavine, 
415  U.S.  528,  536–39  (1974)).  The  standard  for  dismissing  a 
claim  under  this  “substantiality  doctrine,”  and  thus  finding 
that  it  cannot  serve  as  the  basis  of  federal  question 
jurisdiction, is “a rigorous one.” Id. (citing 13B  Charles Alan 
Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice 
&  Procedure,  Jurisdiction  § 3564  (2d  ed.  1984)).  We  are  not 
deprived of jurisdiction so long as “there is any foundation of 
plausibility to the federal claim.” Id. (quoting Wright, Miller 
&  Cooper  § 3564).  “A  claim  is  insubstantial  only  if  ‘its 
unsoundness so clearly results from the previous decisions of 
this court as to foreclose the subject and leave no room for the 
inference  that  the  questions  sought  to  be  raised  can  be  the 
subject of controversy.’” Roppo v. Travelers Commercial Ins. Co., 
869 F.3d 568, 587 (7th Cir. 2017) (quoting Hagans, 415 U.S. at 
538).  
    To  determine  whether  Restoration  Risk’s  constitutional 
claims fail the “substantiality” test, we must examine whether 
the allegations in Restoration Risk’s complaint are completely 
14                                                     No. 17‐1016 

foreclosed by precedent. See id. Restoration Risk has alleged 
that TCU lacked a rational basis or legitimate state interest for 
its “preferential treatment of traditional commercial insurers 
who are otherwise licensed and have authority to do business 
in  Wisconsin.”12  As  a  commercial  and  economic  regulation, 
section 101.654 is subject to rational basis review. See Armour 
v. City of Indianapolis, 566 U.S. 673, 681 (2012). There is at least 
some room for debate about whether Wisconsin’s decision to 
treat non‐Wisconsin‐licensed risk retention groups differently 
from  Wisconsin‐licensed  risk  retention  groups  is  rationally 
related to a legitimate state interest. See Metro. Life Ins. Co. v. 
Ward, 470 U.S. 869, 882–83 (1985) (finding that tax preference 
for domestic insurance companies violated Equal Protection 
Clause). Our precedent has not “settl[ed] the matter one way 
or the other,” Hagans, 415 U.S. at 539; thus, regardless of how 
a  federal  court  eventually  would  have  resolved 
Restoration Risk’s  constitutional  claims,  they  are  not  so 
frivolous as to deprive us of subject matter jurisdiction over 
them.  
   The  second  situation  in  which  a  federal  claim  will  not 
engage the federal question jurisdiction of the district court is 
when the federal claim is immaterial and brought solely for 
purposes of engaging the district court’s jurisdiction. As the 
record comes to us from the district court, we cannot say that 
such a motive was operative here.  
    In  conclusion,  the  district  court  had  subject  matter 
jurisdiction because Restoration Risk was suing to enjoin state 
officials’ allegedly unconstitutional enforcement of state law 


                                                 
12 R.1 at 16, ¶ 63; see also id. at 17, ¶ 71. 
No. 17‐1016                                                                    15

and  because  it  raised  nonfrivolous  due  process  and  equal 
protection claims. 
       
                                                    2. 
    Our  appellate  jurisdiction  is  more  straightforward.  The 
district  court  adjudicated  fully  count  one  of  the  operative 
complaint, determining that the defendant’s interpretation of 
the  statutory  language  was  correct  and  that  the  statute,  as 
interpreted,  was  not  preempted  by  the  federal  statutory 
scheme. The court then certified, under Federal Rule of Civil 
Procedure  54(b),  that  there  was  no  reasonable  cause  for  a 
delay  in  the  appeal  of  that  decision.  We  therefore  have 
jurisdiction of this appeal under 28 U.S.C. § 1291.13  
       
                                                    B. 
     The  next  question  that  we  must  confront  is  whether  the 
recent  amendment  to  section  101.654(2)(a)  requires  that  we 
remand this matter to the district court for a determination as 
to  whether  the  enactment  of  this  amendment  renders  this 
litigation moot.  
   On August 7, 2017, the defendants filed a Rule 28(j) letter 
inviting  our  attention  to  the  recent  amendment  to 

                                                 
13 In reply to our pre‐argument jurisdiction order, the parties agreed that, 
if  necessary  to  secure  our  jurisdiction,  they  would  stipulate  to  the 
dismissal  with  prejudice  of  the  constitutional  claims  brought  on  counts 
two, three, and four of the complaint. Because the district court certified 
its  decision  on  count  one  in  accordance  with  Rule  54(b)  of  the  Federal 
Rules  of  Civil  Procedure,  such  a  stipulation  is  unnecessary.  Therefore, 
these counts remain in the case.  
16                                                                 No. 17‐1016 

section 101.654.  This amendment  gives  dwelling  contractors 
an  additional  option  for  obtaining  the  required  insurance 
coverage. A dwelling contractor now can obtain a certificate 
of  financial  responsibility  by  submitting  proof  of  a  general 
liability  insurance  policy  issued  by  either  an  “insurer 
authorized to do business in [Wisconsin]” or an “insurer that 
is eligible to provide insurance as a surplus lines insurer in one or 
more states.” Wis. Stat. Ann. § 101.654(2)(a) (West Supp. 2017) 
(emphasis added). In the defendants’ view, this amendment 
permits  Restoration  Risk  to  qualify  to  provide  coverage  to 
dwelling  contractors  if  it  submits  proof  that  it  “(1)  is 
‘domiciled in a United States jurisdiction,’ (2) is ‘authorized 
to  write  the  type  of  insurance’  ‘[i]n  its  domiciliary 
jurisdiction,’  (3)  maintains  certain  ‘minimum  capital  and 
surplus  requirements,’  and  (4)  provides  its  annual  financial 
statement.”14 The defendants submit that if Restoration Risk 
qualifies under the new statute, this appeal is moot, because 
Restoration Risk’s shareholder‐insureds will be able to rely on 
Restoration  Risk  for  their  required  insurance  coverage.  The 
defendants  further  note,  however,  that  they  lack  sufficient 
information  to  ascertain  whether  Restoration  Risk  qualifies 
under  the  amended  statute.  According  to  the  defendants’ 
Rule 28(j) letter, either Restoration Risk or its shareholders can 
submit the needed information to TCU. Neither has done so. 
The defendants apparently asked Restoration Risk to submit 
the  required  information  before  the  defendants  submitted 
their Rule 28(j) letter. Restoration Risk declined to provide the 



                                                 
14 App. R.30 at 1 (alteration in original) (citation omitted).  
No. 17‐1016                                                         17

information.15  
    Albeit  laconically,  Restoration  Risk  submits  in  its  reply 
Rule 28(j) letter that the statutory amendment does not moot 
the dispute because the disputed language, “authorized to do 
business  in  [Wisconsin],”  still  appears  in  the  statute.16 
According  to  Restoration  Risk,  under  the  federal  statutory 
scheme, it need not prove that it can operate in one or more 
states  as  a  surplus  lines  insurer  in  order  to  do  business  in 
Wisconsin.  Restoration  Risk  appears  to  be  concerned  that 
even  under  the  amended  statute,  TCU  might  still  impose 
requirements that are preempted by the LRRA. 
    The import of the statutory amendment to this litigation is 
a matter that ought to be determined in the first instance by 
the district court. We cannot know whether section 101.654 is 
preempted by the LRRA without a full understanding of how 
the amended statute affects Restoration Risk’s operations in 
Wisconsin.  We  believe  it  would  be  salutary  for  the  district 
court  to determine the operation and  effect of the amended 
statute  and  whether  it  can  fairly  be  characterized  as  a 
legitimate  effort  to  require  a  showing  of  financial 
responsibility  under  the  financial  responsibility  savings 
clause. It would also be appropriate  for  the  district  court to 
assess  more  fully  the  comparative  burden  imposed  on 
Restoration Risk by the amended statute as compared to the 
prior  version,  and  to  develop  a  more  comprehensive 
understanding of Wisconsin’s pre‐2015 interpretation  of  the 
statute, which apparently was acceptable to Restoration Risk. 
Finally, on the basis of that factual development, the district 
                                                 
15 Id. at 2. 
16 App. R.31 at 1. 
18                                                     No. 17‐1016 

court should determine whether the case is moot. 
       
                           Conclusion 
   Accordingly, we vacate the district court’s judgment and 
remand  this  matter  to  the  district  court  for  further 
consideration.  The  parties  will  bear  their  own  costs  in  this 
court.  
                                   VACATED and REMANDED